Title: To Benjamin Franklin from Jean-Baptiste-Xavier Joyeuse, 19 August 1777
From: Joyeuse, Jean-Baptiste-Xavier
To: Franklin, Benjamin


A Baudina, Terroir d’Aubagne le 19. Août 1777.
L’interêt que j’ay toujours pris, Monsieur, aux succés des Colonies unies de l’Amerique, vû la bonté qui m’a paru dans leur cause, me donne le desir de tâcher d’y contribuer, si je le pouvais. Le déperissement de l’Armée Anglaise en Amerique, attribué principalement a la mauvaise qualité des Vivres qu’on leur distribüe, dont je lisais le détail, il y a quelque temps, dans les Papiers publics: Biscuit rongé des vers; Eau corrompüe sur les Vaisseaux, etc.: tout cela m’a fait penser de vous proposer quelques travaux que j’ay, dont les suffrages de l’Accademie Royale des Sciences de Paris, semblent garantir l’utilité. Vous recevrés d’abord, cy joint, l’histoire des Vers du Biscuit, qui est deja imprimée; et si cet échantillon vous paraissait fournir des vües utiles relativement au service des colonies, j’auray l’honneur de vous faire passer successivement, l’histoire des charençons qui devorent le Bled, qui est aussi imprimée; et j’y joindray, s’il le faut, un Memoire manuscrit encore, sur la conservation de l’eau commune, et les moyens de l’empêcher de se corrompre. J’ay l’honneur d’être, Monsieur, avec la consideration la plus parfaite Vôtre trés humble et trés obéissant serviteur
Joyeuse l’aine
 
Notation: M. Fayenberg [sic] Worms in Biscuit See Pamphlet 19. Aout 1777.
